Citation Nr: 0204657	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  98-12 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to July 1980.

This case comes to the Board of Veterans' Appeals (Board) 
from the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA) on appeal from a February 
1998 rating decision.  A notice of disagreement was received 
in March 1998, a statement of the case was issued in August 
1998, and a substantive appeal was received in August 1998.


FINDING OF FACT

The veteran currently exhibits Level I hearing bilaterally 
and does not exhibit an exceptional pattern of hearing 
impairment.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.87, Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records.  After reviewing the reports of August 1997 and 
August 1998 VA audiological examinations, the Board finds the 
examinations to be fully adequate for rating purposes.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the veteran with her claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for bilateral hearing 
loss.  The discussions in the rating decision, statement of 
the case, and supplemental statement of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
her representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

By rating decision in November 1994, service connection was 
established for bilateral hearing loss, evaluated as 
noncompensable.  In February 1997, the veteran sought 
entitlement to an increased evaluation of her service-
connected bilateral hearing loss.

VA treatment records dated from 1996 to 1997 demonstrate 
treatment for chronic mastoiditis.  An October 1996 
audiological evaluation indicates speech recognition scores 
of 96 percent in the right ear and 88 percent in the left 
ear.  

Upon VA audio/ear examination dated in August 1997, objective 
findings included the presence bilaterally of modified 
radical mastoidectomy cavities.  Moderate debris was present 
in the right cavity, with much less in the left.  The 
examiner noted that audiometry showed bilateral hearing loss, 
sensorineural type.  Speech discrimination was noted as 
normal bilaterally.  A relevant impression of bilateral high 
frequency sensorineural hearing loss, due at least in part to 
noise exposure, was noted.  The examiner noted there had been 
no significant change in the hearing levels from the last 
rating examination dated in November 1996.  


Authorized audiological evaluation dated in August 1997, 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
10
10
45
55
LEFT
n/a
30
20
50
55

The pure tone threshold average was 30 in the right ear and 
38 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.  The examiner 
noted moderate to moderately severe mixed loss above 2000 
Hertz in the right ear, all other frequencies within normal 
limits, with excellent speech discrimination; and mild to 
moderate mixed loss with excellent speech discrimination in 
the left ear.  

Authorized audiological evaluation dated in August 1998, 
revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
       
15
15
40
45
LEFT
n/a
30
20
60
60

The pure tone threshold average was 29 in the right ear and 
42 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.  The examiner noted mild to moderate 
loss of hearing sensitivity in the right ear (higher 
frequency sensorineural) with excellent speech recognition 
and constant tinnitus.  Mild to moderately severe mixed loss 
of hearing sensitivity was noted in the left ear with good 
speech recognition and constant tinnitus.  In an addendum, 
the examiner noted that the veteran had reported 
dissatisfaction with her August 1997 hearing evaluation.  She 
also reported that her ear canals were dry and that she was 
wearing a left ear hearing aid at that time.  The veteran 
reported improved listening with the hearing aid instrument.  
It was noted that the veteran refused the acoustic immittance 
portion of the audiological compensation and pension 
examination.  

Analysis

VA assigns disability evaluations in accordance with the 
Schedule for Rating Disabilities which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  38 C.F.R. § 4.85.  It should be emphasized that 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.."  Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the medical history of the veteran's conditions.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  To evaluate the 
degree of disability from service-connected hearing loss, the 
rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through 
level XI for profound deafness.  See 38 C.F.R. § 4.85.  As 
noted above, disability evaluations for hearing impairment 
are derived by mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the veteran initiated her appeal.  
These changes became effective June 10, 1999.  As previously 
noted, when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. at 313. 

The Board notes that the pertinent regulations do not contain 
any substantive changes that affect this particular case, but 
add certain provisions that were already the practice of VA.  
See 64 FR 25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  
The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the four frequencies of 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or greater.  The second 
was where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz, and are 70 decibels or more at 
2000 Hertz.  See 64 FR 25209, May 11, 1999, codified at 
38 C.F.R. § 4.86.  In the present case, the record does not 
disclose thresholds meeting either of these criteria.

As noted above, the most recent audiometric examination of 
the veteran's right ear in August 1998 at frequencies of 
1000, 2000, 3000 and 4000 Hertz revealed pure tone 
thresholds, in decibels, of 15, 15, 40, and 45, respectively, 
for a pure tone threshold average of 29.  Speech 
discrimination of the right ear was noted as 96 percent.  
Such audiometric findings reflect Level I hearing in the 
right ear.  See 38 C.F.R. § 4.85.  The most recent 
audiometric examination of the veteran's left ear, also dated 
in August 1998, at frequencies of 1000, 2000, 3000, and 4000 
Hertz revealed pure tone thresholds, in decibels, of 30, 20, 
60, and 60, respectively, for a pure tone threshold average 
of 42.  Speech discrimination of the left ear was noted as 92 
percent.  Such audiometric findings reflect Level I hearing 
in the left ear.  See 38 C.F.R. § 4.85.  Consequently, under 
either the old or the new rating criteria, such hearing 
acuity warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.87, Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2001).  

Based on current audiometric findings, the noncompensable 
evaluation in effect for the veteran's service-connected 
bilateral hearing loss is appropriate and entitlement to an 
increased evaluation is not warranted.  Accordingly, the 
veteran's claim must be denied.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to a compensable 
evaluation for bilateral hearing loss.  Gilbert v. Derwinski, 
1 Vet. App. at 53 (1990).  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

